HART, J., (after stating the facts). The record shows that the homestead of Joseph W. Vestal, deceased, was a rural one. Article 9, section 4 of the Constitution of 1874, provides in substance that the homestead outside any city, town or village owned and occupied as a residence shall consist of not exceeding 160 acres of land with the improvements thereon, to be selected by the owner, provided the same shall not exceed in value the sum of $2,500 and that in no event shall the homestead be reduced to less than 80 acres without regard to value. The record shows that the homestead in question was less than eighty acres. The decree is sought to be upheld under section 3901 of Kirby’s Digest which provides that no conveyance, mortgage or other instrument affecting the homestead of any married man shall be of any validity except for taxes, laborers’ and mechanics’ liens, and the purchase money, unless his wife joins in the execution of such instrument and acknowledges the same. This section of the Digest is section one of the Act of March 18, 1887, entitled An Act to render more effectual the constitutional exemption of homestead. In construing this section, this court has held that while the husband may not sell or encumber his homestead without his wife’s consent, he may abandon it without her consent. The reason is, that as the head of the family he has the right to determine his domicile. Farmers’ Building & Loan Association v. Jones, 68 Ark. 76; Wilmoth v. Gossett, 71 Ark. 594, and Stewart v. Pritchard, 101 Ark. 101. This is conceded by counsel for the plaintiff but the record in this case shows that the husband never moved away from his residence on the homestead and they earnestly insist that the homestead cannot be abandoned unless the husband removes therefrom. We do not' deem it necessary to decide this question in the present case because we aré of the opinion that the husband abandoned the five acres of ground in question, on which are situated the greenhouses, before he ever married the plaintiff and that consequently the act of March 18, 1887, above referred to has no application whatever to the present case. Although our Constitution provides that the homestead shall be owned and occupied as a residence, the court has held that the owner of a town lot less than one-fourth of an acre in area may claim it as exempt where he resides upon the south part of it although he uses the remainder for a storehouse which is separated by a fence from the dwelling house. Berry v. Meir, 70 Ark. 129. There however, the storehouse was used by the debtor himself in his own individual business and was adapted to many kinds of business. There was nothing in the record to indicate that he intended to abandon that part of the homestead on which was situated the business house, and even the dissenting judge concurred in holding that the evidence did not show any intention on the part of the execution defendant to abandon that portion of the lot on which the storehouse was located as a part of the homestead. Here, however, the facts are essentially different. Prior to the time that Joseph W. Vestal entered into partnership with Charles Vestal, his son, he was himself engaged in conducting the business of a florist upon the five acres in controversy, had erected thereon eight greenhouses. The tract was situated about one block east of his dwelling house. The contract of partnership between father and son was entered into on the first day of July, 1890, a little more than one year prior to the father’s marriage with the plaintiff. At that time, and for several years prior thereto, Joseph W. Vestal resided on his homestead with children by his first wife. The contract of partnership was in writing and while Joseph W. Vestal did not convey any interest in the land to his son, he provided for the continuation of the business on the five acres in controversy and the greehouses, sashes, fixtures and plants were made a part of the partnership effects, and provision was made for their repair, etc. There is nothing in our Constitution or statutes which would prevent Joseph W. Vestal from abandoning a part of his homestead and devoting it to the partnership business and thus subjecting it to the payment .of the partnership debts. The business of a florist requires houses peculiar to themselves. The greenhouses must necessarily be equipped with pipes, sashes and boxes for the flowers, etc. The equipment and fixtures are not fit or appropriate for any other kind of business. When the whole contract of partnership is considered together with the attendant circumstances, it is evident that Joseph W. Vestal intended to segregate the five acres from his homestead and to devote them to the partnership business. This he had a right to do. It was done a little more than a year before he married the plaintiff and the record does not show that he even contemplated marrying her at the time he formed the partnership with his son. Consequently it cannot be said that he intended to violate the rights of his wife. In the case of Wynne v. Hudson, 66 Tex. 1, 17 S. W. 110, the Supreme Court of Texas held that the husband, without the consent and concurrence of the wife, might abandon a part of the homestead property as such, and devote it to a use inconsistent with the residence homestead rights, and that by so doing, the property would lose its character as a homestead, and its protection under the Constitution. In that case it was held that where a block appropriated as a homestead is larger than necessary for the uses and conveniences of a home, the husband, if he acts in good faith, may, without the wife’s consent, appropriate a part of it for mercantile uses, although such appropriation withdraws from that part its homestead character. As above stated it is not necessary in the present case to accept the doctrine of this case in its entirety, for at the time Joseph "W. Vestal entered into partnership with his son, he had not married the plaintiff.' We are of the opinion that the contract of partnership with the surrounding circumstances show an intention on the part of Joseph W. Vestal to abandon the use of the five acres on which the greenhouses were situated as a part of his homestead and evidenced an intention on his part to devote them to the uses of the partnership business. This he had a right to do and this is decisive of the case. To sum up, as we have already seen, this occurred a little more than a year before he married the plaintiff and the five acres of ground, on which the greenhouses were situated, had lost their character as a part of the homestead before he married the plaintiff, and there is nothing in the record to show that it ever afterwards became a part of the homestead. It follows that the decree must he reversed and the cause will he remanded for further proceedings not inconsistent with this opinion.